Citation Nr: 1015264	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right leg disorder (claimed as hamstring 
tear and tendonitis of the right thigh), and, if so, whether 
service connection is warranted.  

2.  Entitlement to service connection for a right knee 
disorder (claimed as tendonitis of the right knee).  

3.  Entitlement to an initial evaluation greater than 20 
percent disabling for degenerative joint disease of the right 
shoulder.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

This case was previously before the Board in December 2006 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board notes that in the December 2006 Board remand the 
issue was characterized as entitlement to service connection 
for hamstring tear and tendonitis of the right thigh and 
tendonitis of the right knee.  For the reasons discussed 
below the issue has been recharacterized as right leg and 
knee disorders.

The issues of entitlement to service connection for right leg 
and knee disorders and entitlement to an initial disability 
rating greater than 20 percent for degenerative joint disease 
of the right shoulder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals, hamstring 
tear and tendonitis, right thigh in a December 1987 rating 
decision and properly notified the Veteran, who did not 
initiate an appeal of that decision.

2.  The December 1987 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for a right leg disorder in June 2004.

3.  Evidence received since the December 1987 rating decision 
regarding the Veteran's claim for service connection for a 
right leg disorder is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of December 1987 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2009).

2. New and material evidence having been received, the claim 
of entitlement to service connection for a right leg disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted his original claim for service 
connection for a right thigh disorder in September 1987.  The 
Veteran was afforded VA examinations in October and November 
1987 and by rating decision dated in December 1987 the RO 
denied service connection for residuals, hamstring tear and 
tendonitis, right thigh, finding that while the Veteran 
experienced a hamstring tear to the right thigh and had 
problems with his right knee during military service there 
was no evidence of a current right thigh disorder on VA 
examination.  Although the RO provided notice of the denial, 
the Veteran did not initiate an appeal.  Therefore, the RO's 
decision of December 1987 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The evidence of record at the time of the December 1987 
rating decision included the Veteran's service treatment 
records which showed a June 1984 injury to the right thigh 
with subsequent complaints of right thigh and knee pain 
through July 1987 and October/November VA examination reports 
which were negative for a current right thigh disorder.  

In June 2004 the Veteran filed a claim to reopen.  In 
connection with this claim the Veteran submitted VA treatment 
records showing complaints of right leg and knee weakness 
beginning in 2005 with a subsequent diagnosis of right L5 
lumbar radiculopathy and right and left peroneal peripheral 
neuropathy.  The Veteran was subsequently afforded a VA 
examination in July 2008 which confirmed these diagnoses.  

Upon review of the record, the Board finds that evidence 
received since the December 1987 rating decision is new and 
material.  Specifically, the VA treatment records and the 
July 2008 VA examination report showing a current disability 
of the right leg.  These reports were not of record at the 
time of the December 1987 rating decision and raise a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108. 

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal; that is, the claim discussed herein 
is reopened.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a right leg 
disorder (claimed as hamstring tear and tendonitis of the 
right thigh), the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

In a July 2006 rating decision the RO granted service 
connection for degenerative joint disease of the right 
shoulder and assigned a 10 percent disability rating.  In 
January 2007 correspondence the Veteran expressed his belief 
that the evidence indicated that a 20 percent or greater 
rating was appropriate for his right shoulder disability.  He 
also indicated that he was invoking his appellate rights.  In 
another statement, also dated in January 2007, the Veteran 
referred to his January 2007 statement stating that he signed 
the statement and disagreed with the July 2006 rating 
decision.  Thus, the Board finds that the Veteran timely 
initiated an appeal to the Board of the initial rating 
assigned for his right shoulder disability.  

In a March 2008 rating decision the RO increased the initial 
evaluation of the Veteran's right shoulder disability to 20 
percent disabling and informed the Veteran that this was 
considered a full grant of the benefits sought on appeal.  
Disability ratings for degenerative joint disease are to be 
rated under the criteria found at the appropriate diagnostic 
code for limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Ratings 
higher than 20 percent are listed under 38 C.F.R. § 4.71a 
Diagnostic Code 5201 for limitation of the arm.  The 
Veteran's statement did not expressly limit the benefit 
sought to a 20 percent rating, as he stated that he believed 
the rating should be 20 percent or greater.  Hence, the 
matter remains in controversy.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  

A review of the record fails to disclose that the Veteran has 
been provided a statement of the case regarding the issue of 
entitlement to an initial evaluation greater than 20 percent 
disabling for degenerative joint disease of the right 
shoulder.  Therefore, the Board must remand this issue so 
that the Veteran can be provided a statement of the case with 
regard to this issue.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Additionally, correspondence dated in April 2007 from the 
Social Security Administration (SSA) shows that the Veteran 
is entitled to monthly disability benefits.  However, neither 
a decision regarding this award nor any of the medical 
records used in the decision are associated with the claims 
file.  The Board finds that there is a reasonable possibility 
that records held by the SSA could help the Veteran 
substantiate his claims.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to 
obtain the SSA records must be made until the records are 
either obtained or it is determined that the records do not 
exist or that continuing efforts would be futile.  
38 U.S.C.A. § 5103A.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain any 
administrative decisions and all medical 
records used in adjudicating the Veteran's 
award of disability benefits, specifically 
those records regarding his right leg and 
right knee disorders.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must be 
noted in writing and associated with the 
claims file.  

2.  If SSA records are obtained, or any 
additional evidence relevant to the claims 
for service connection for right leg 
and/or right knee disorders is added to 
the claims file, readjudicate those 
issues.  If any benefit sought is not 
granted in full, provide the Veteran with 
a supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  

3.  Provide the Veteran with a statement 
of the case with regard to the issue of 
entitlement to an initial evaluation 
greater than 20 percent disabling for 
degenerative joint disease of the right 
shoulder.  The Veteran should be informed 
of his appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, the issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


